Mr. Justice Pam delivered the opinion of the court. 5. Appeal and error, § 1269*—when findings presumed sustained T)y evidence. Where on appeal from a decree in a supplementary proceeding awarding expense money and counsel fees pending an appeal from a decree in separate maintenance proceedings, which former decree was rendered upon the pleadings and transcript of the testimony upon the trial of the original cause and upon the final decree entered therein, neither the record nor the final decree in the original cause were included in the .transcript of the record, it will be presumed that the facts appearing therein warranted the decree complained of.